Citation Nr: 0837820	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial disability rating higher than 
30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating higher than 
10 percent for shell fragment wound residuals with Muscle 
Group XVIII injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION


The veteran served on active duty from November 1942 to 
December 1945.  He was awarded the Combat Infantryman Badge 
and the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 2005, March 2006, and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

Although the veteran initially indicated that he wanted 
hearings before an RO hearing officer and before the Board, 
at an informal conference with the decision review officer in 
December 2006, the request for an RO hearing was withdrawn.  
The veteran withdrew his request for a Board hearing by 
letter in August 2008.  There are no other hearing requests 
of record.  

At the December 2006 conference, the veteran also withdrew 
his appeal on the issue of entitlement to a rating higher 
than 10 percent for tinnitus; thus, that issue is not in 
appellate status.  38 C.F.R. § 20.204(c) (2008).

The Board notes that there are references in the record to a 
dispute as to the effective date of the grant of service 
connection for PTSD.  The Board finds that it does not have 
jurisdiction over that issue.  In his April 2006 notice of 
disagreement, the veteran stated "I should have been getting 
at least $510 per mo going back yrs ago."  The RO sent the 
veteran a letter in April 2006 asking clarification as to his 
intent to appeal the effective date of the grant of service 
connection.  The veteran responded in May 2006 that he was in 
disagreement with the "rating for P.T.S.D."  Based on the 
veteran's statement, the Board finds that there is no 
disagreement with the effective date for PTSD, and that issue 
is not on appeal.  

The veteran submitted additional pertinent medical evidence 
after the most recent July 2008 supplemental statement of the 
case was issued.  However, the veteran's representative has 
asked that the veteran's right to initial RO consideration of 
that evidence be waived.  Accordingly, a remand is not in 
order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The average puretone threshold in the left ear is 59 
decibels, with speech discrimination ability of 64 percent; 
and the average puretone threshold in the right ear is 28 
decibels, with speech discrimination ability of 94 percent.

2.  Prior to December 21, 2006, the veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

3.  From December 21, 2006 to present, the veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity.

4.  The veteran's shell fragment wound residuals with Muscle 
Group XVIII injury is manifested by moderate muscle 
disability with no tendon, bone, joint, or nerve involvement.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

2.  Prior to December 21, 2006, the criteria for a disability 
rating higher than 30 percent for PTSD were not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

3.  From December 21, 2006 to present, the criteria for a 50 
percent disability rating for PTSD are met; the criteria for 
a rating higher than 50 percent are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).

4.  The criteria for a disability rating higher than 10 
percent for shell fragment wound residuals with Muscle Group 
XVIII injury have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.73, Diagnostic Code 5318 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial disability ratings 
for his service-connected hearing loss, PTSD, and shell 
fragment wound residuals.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Although the 
regulation previously required VA to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, the regulation has been amended 
to eliminate that requirement for claims pending before VA on 
or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letters mailed in November 2004 and November 
2005, prior to its initial adjudication of the claims.  
Specific notice dealing with the evidence necessary to 
establish effective dates and disability ratings was not 
provided until March 2006.  However, following the provision 
of this supplemental notice, and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims in April 2006, September 2006, April 2007, 
August 2007, and July 2008.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of the claim would 
have been different had complete VCAA notice been provided 
before the initial adjudication of the claims.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Although 
not technically required with respect to these appeals of 
initial ratings, notice specifically addressing these matters 
was sent to the veteran in May 2008, with subsequent 
readjudication in July 2008.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  The Board acknowledges that the most 
recent round of examinations does not include a VA muscles 
examination.  The RO attempted to schedule a muscles 
examination; however, the veteran failed to report in 
December 2006, and March 2007.  In August 2007, the veteran's 
representative requested that the examination be rescheduled.  
Another examination was scheduled for March 2008, and the 
veteran again failed to report.  The veteran was specifically 
notified by the RO in December 2006 that the failure to 
report for a scheduled examination without good cause could 
be detrimental to his claim.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  There is no 
indication that any further attempt to schedule a muscles 
examination would be fruitful.  

Efforts were made by the RO to obtain the veteran's service 
treatment records, and certification of their unavailability 
was received by the National Personnel Records Center.  
Alternative sources were investigated, and statistical 
records from the Surgeon General's Office (SGO) were 
obtained.  In light of the absence of service treatment 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
As these claims deal with the evaluation of already service-
connected conditions, the absence of service treatment 
records should not significantly impact the Board's decision.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of these claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

General Provisions

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Evaluation of Hearing Loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a)	When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b)	When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the higher Roman 
numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86.


Rating Schedule for PTSD

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), 
good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday 
problems or concerns (e.g., an occasional argument with 
family members). 

GAF scores ranging between 71 and 80 reflect that if 
symptoms are present they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument; no more than slight 
impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in 
schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at 
times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school). 

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations 
or serious impairment in communication or judgment or 
inability to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent 
or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal 
acts with clear expectation of death. 

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities or in the 
DSM-IV.  Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6.  

Muscle Injury

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b).

(a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles--

(i) Type of injury. Simple wound of muscle 
without debridement or infection.

(ii) History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing with 
good functional results. No cardinal signs or 
symptoms of muscle disability as defined in 
paragraph (c) of this section.

(iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or 
impaired tonus. No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--

(i) Type of injury. Through and through or 
deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

(ii) History and complaint. Service department 
record or other evidence of in-service 
treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average 
use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--

(i) Type of injury. Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii) History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle groups. 
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound 
side. Tests of strength and endurance compared 
with sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--

(i) Type of injury. Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring.

(ii) History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

(iii) Objective findings. Ragged, depressed 
and adherent scars indicating wide damage to 
muscle groups in missile track. Palpation 
shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. 
Tests of strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

Diagnostic Code 5318 Group XVIII. Function: Outward 
rotation of thigh and stabilization of hip joint. Pelvic 
girdle group 3: (1) Pyriformis; (2) gemellus (superior 
or inferior); (3) obturator (external or internal); (4) 
quadratus femoris  

30%  Severe

20%  Moderately Severe

10%  Moderate

0%  Slight

38 C.F.R. § 4.73, Diagnostic Code 5318.

Analysis

Hearing Loss

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, the Board finds that the 
veteran's overall level of impairment is not consistent with 
that enumerated for a compensable rating.  



On VA audiological evaluation in September 2005, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz	(Hz)|	1000	2000	3000	4000	|Average 
Right	(dB)|	20	20	15	20	|19
Left	(dB)|	30	55	64	65	|54

Speech audiometry results for the September 2005 examination 
show speech recognition ability of 92 percent in the right 
ear and of 72 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level I in the right ear and level V in the left ear.  See 38 
C.F.R. §§ 4.85, Table VI.

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in the better 
ear with level V in the poorer ear results in a zero percent 
rating.

On VA audiological evaluation in June 2007, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz	(Hz)|	1000	2000	3000	4000	|Average 
Right	(dB)|	25	30	20	35	|28
Left	(dB)| 	35	60	70	70	|59

Speech audiometry results for the June 2007 examination show 
speech recognition ability of 94 percent in the right ear and 
of 64 percent in the left ear.  Applying these values to the 
rating criteria results in a numeric designation of level I 
in the right ear and level VI in the left ear.  

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a zero percent 
rating.  That is, the combination of level I in the better 
ear with level VI in the poorer ear results in a zero percent 
rating.

The report of a private audiological evaluation dated in 
November 2005 was submitted by the veteran.  However, those 
results are afforded no probative weight for two reasons.  
First, although speech discrimination results were reported, 
they were not certified to conform to the Maryland CNC 
standard.  This is a requirement for VA disability 
evaluations.  The Board does not presume that they are 
consistent with this standard, as the private examination 
results appear to be significantly different than the results 
of multiple VA examinations.  VA regulations provide that an 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  38 C.F.R. § 4.85 (a).  No alternative method for 
speech discrimination is provided.  Hearing impairment can be 
calculated without reference to speech discrimination when 
the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  Here, there 
is no such certification, and the private examiner's 
inclusion of speech discrimination results would indicate 
that he found no such difficulties.  

Second, the speech discrimination results are not only 
inconsistent with prior and subsequent results, but appear to 
be inconsistent with the audiometry findings reported in the 
same report.  The speech discrimination results show that the 
veteran got 36 percent correct in the right ear and 96 
percent correct in the left ear.  Yet, his left ear 
audiometry results were markedly worse than those for the 
right ear.  This is also inconsistent with the veteran's 
contention that he is deaf in the left ear.  As noted above, 
in September 2005 and June 2007, speech discrimination 
results were reversed, showing better results for the right 
ear.  In those reports, the speech discrimination results 
were in agreement with audiometry results, as specifically 
noted by the September 2005 examiner.  In the Board's view, 
this calls into question the accuracy of the test results in 
November 2005.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, they do not apply in the veteran's case.  
Specifically, each of the four specified frequencies is not 
55 dB or more; and the puretone threshold is not 30 dB or 
less at 1000 Hz, nor is it 70 dB or more at 2000 Hz.  

The Board has considered the veteran's contentions that he 
has "deafness in my left ear."  However, the Board is bound 
by the provisions of the rating schedule and VA regulations 
in assigning a disability rating.  The rating schedule for 
hearing loss is quite specific in the type of testing that 
must be conducted and the ranges of test results that 
correspond with a particular rating.  None of the testing 
that was conducted in accordance with VA regulations 
demonstrates the degree of impairment contemplated for a 
compensable rating.  

The Board acknowledges that the June 2007 VA examiner 
described the veteran's left ear hearing loss as mild to 
severe.  However, use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  Indeed, the rating criteria 
provide no indication that "severe" impairment corresponds to 
a 10 percent rating or to any particular rating.  The Board 
notes that the rating criteria under Diagnostic Code 6100 
provide specific measurements and ranges and do not 
incorporate estimations as to overall level of severity.  In 
light of the unambiguous measurements provided in multiple 
and recent test results, the examiner's description of the 
level of impairment of the veteran's hearing loss as "severe" 
offered as it was without reference to the framework of the 
rating criteria, is not persuasive evidence.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulations is error as a matter of law).

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable initial disability 
rating for the veteran's bilateral hearing loss..  In so 
concluding, the Board acknowledges the obvious sincerity of 
the veteran in pursuing a higher rating.  The Board, however, 
is obligated to decide cases based on the evidence before it 
rather than on such factors.  Based on the evidence of 
record, a higher rating is not in order.

PTSD

Service connection for PTSD was granted in March 2006, based 
on a claim received in October 2004.  The veteran was 
assigned a 30 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective from the date of the claim.  
Diagnostic Code 9411 has not been amended during the period 
on appeal.  

For reasons discussed below, the Board finds that an 
increased rating of 50 percent is warranted.  However, a 
rating above 50 percent is not in order.

Although much of the reported symptomatology is consistent 
with the current 30 percent rating, on the most recent 
December 2006 VA examination, the veteran reported suicidal 
ideation.  He was also found to have a blunted affect, which 
the Board interprets to be equivalent to "flattened."  The 
examiner assigned a GAF score of 55 and described the 
veteran's overall impairment as mild to moderate.  Use of 
terminology such as "moderate" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  However, in this case, it is 
consistent with the GAF score of 55.  The examples of 
symptomatology for the range from 51 to 60 are most 
consistent with the 50 percent level.  They include flat 
affect and moderate difficulty in social, occupational, or 
school functioning.  See also Carpenter, 8 Vet. App. at 243 
(the claimant was rated at 50 percent for PTSD, and his GAF 
scores ranged from 55 to 60, corresponding to moderate 
difficulty in social and occupational functioning, under DSM 
IV)).  To the extent that the examiner, by using the 
terminology "mild to moderate" may have been implying 
something less than moderate, the Board resolves any such 
doubt in the veteran's favor.  

While the Board has granted an increased 50 percent rating, 
based in part on symptomatology that is listed for the 70 
percent level, as will now be discussed, the Board finds that 
the criteria for the 70 percent level are not more nearly 
approximated than those for the 50 percent level.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board notes that symptoms enumerated in the rating 
schedule are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular disability rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

In this case, the evidence is not consistent with obsessional 
rituals which interfere with routine activities.  No such 
rituals have been reported.  The evidence is not consistent 
with speech intermittently illogical, obscure, or irrelevant.  
On VA examination in December 2005, his speech was somewhat 
rambling, but clear, coherent and goal directed.  His short-
term memory and concentration were within normal limits.  His 
long-term memory was also within normal limits.  There was no 
evidence of any thought or perceptual disturbance.  His 
thought process was linear and devoid of delusional content.  
On VA examination in February 2006, spontaneous speech was 
fluent, grammatic and free of paraphasias. 

The evidence is not consistent with near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  On VA examination in February 
2006, the veteran reported that he is capable of performing 
his activities of daily living and does these routinely.  He 
also denied symptoms of depression.  

On VA examination in December 2006, the veteran reported 
difficulty with being around crowds and other people, and 
reported feeling anxious.  However, panic attacks have not 
been described.  The evidence of record, although clearly 
describing the veteran as being anxious, does not appear to 
characterize him as subject to panic.  Moreover, the Board 
finds that the "near-continuous" aspect of this criterion 
is also lacking.  On VA examination in February 2006, the 
veteran described periods of anxiety, which happen "for no 
reason that I'm aware of."  Such findings certainly do not 
indicate that the veteran's anxiety is "near-continuous."  

The veteran has described significant sleep impairment, which 
may fairly be categorized as anxiety.  On VA examination in 
December 2006, he described nightmares 2-3 times per week.  
He also reported poor sleep with difficulty initiating and 
maintaining sleep.  He reported that he is restless during 
his sleep and is constantly moving.  In February 2006, he 
stated that he has difficulty maintaining sleep, but does get 
approximately seven hours of sleep per night.  He has 
nightmares approximately two times per week.  He wakes up 
anxious and has been told that he thrashes around in his 
sleep.  He denies night sweats.  

While the veteran's restless sleep and nightmares is arguably 
a manifestation of anxiety, it does not suggest 
symptomatology of the type and degree contemplated by near-
continuous panic.  Rather, it more easily fits the criterion 
of chronic sleep impairment, which is included at the 30 
percent level.  

The evidence is not consistent with impaired impulse control 
(such as unprovoked irritability with periods of violence).  
On VA examination in December 2006, the veteran denied 
experiencing homicidal ideation and denied a history of legal 
involvement.  Similarly on VA examination in February 2006, 
the veteran denied difficulties with anger control or 
emotional blunting.  He denied homicidal ideation or plan.  

The evidence is not consistent with spatial disorientation.  
On VA examination in December 2006, the veteran was alert and 
oriented to time, place, and person.  On VA examination in 
February 2006, he was alert and oriented to personal 
information and place.  Temporal orientation was also normal. 

The evidence is not consistent with neglect of personal 
appearance and hygiene.  On VA examination in December 2006, 
the veteran was appropriately dressed and groomed.  

The evidence is not consistent with difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  On VA examination in December 2006, the veteran 
reported that after he returned to his home after the war, he 
worked until 1977, when he retired.  He was found to be 
currently experiencing a mild to moderate level of impairment 
in occupational functioning.  

The evidence is not consistent with inability to establish 
and maintain effective relationships.  On VA examination in 
December 2006, the veteran reported that he has been married 
to his wife for 58 years, and he was found to be currently 
experiencing a mild to moderate level of impairment in social 
functioning.  Similarly, on VA examination in February 2006, 
he states that he does not have difficulty in crowds and does 
have friends.  He is able to go to restaurants and stores.  
He stated that he lives with his wife and describes their 
relationship as good. 

Although the Board has found that the evidence is consistent 
with suicidal ideation, the Board does not believe that this 
single criterion supports a 70 percent rating.  The Board 
notes that the veteran was found to have no suicidal intent 
or plan.  Moreover, the Board must balance this criterion for 
a higher level against other criteria, which are more 
consistent with lower levels.  For instance, the Board notes 
the essentially normal findings for speech, memory, and 
thought content, as well as the absence of panic attacks, and 
the veteran's own denial of symptoms of depression.  In this 
determination, the Board is most persuaded by the December 
2006 examiner's description of the overall severity of the 
veteran's social and occupational impairment as mild to 
moderate.  

In sum, while the evidence supports entitlement to a 50 
percent rating, the type and degree of symptoms, or their 
effects, that would justify a 70 percent disability rating 
are not shown.  

The Board has also considered whether a 100 percent rating is 
appropriate; however, for many of the reasons already 
discussed, the evidence does not support a conclusion that 
the veteran has symptoms of total occupational and social 
impairment that would warrant the assignment of a 100 percent 
disability rating.  With reference to the criteria listed 
above, the evidence does not show such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

In determining that ratings of 70 or 100 percent are not 
warranted, the Board relies on the veteran's own statements 
and on the medical evidence of record.  As to the former, the 
veteran himself does not appear to endorse symptoms of the 
overall severity required for either rating.  

In denying a 70 or 100 percent rating, the Board also places 
great weight on the evaluations of the trained psychiatrists 
who have interviewed the veteran.  The GAF scores assigned 
have ranged from 55 to 58, which as discussed above, are 
generally consistent with moderate overall impairment.  These 
GAF scores appear to be based on the veteran's reported 
symptomatology.  

Finally, the Board has considered whether it was factually 
ascertainable prior to December 21, 2006 that a rating higher 
than 30 percent was warranted.  The Board concludes that it 
was not.  

In contrast to the December 2006 VA examination, on 
examination in February 2006, the veteran's affect was 
normal.  The veteran denied suicidal ideation or plan at that 
time.  The examiner described the veteran's current 
psychiatric presentation is resulting in a mild degree of 
impairment in social functioning.  Accordingly to the 
examiner, there did not appear to be significant impairment 
in occupational functioning.  His overall level of disability 
was described as mild.  

Thus, none of the symptomatology, which was found to support 
a 50 percent rating was present on clinical evaluation prior 
to December 21, 2006.  As discussed above, the veteran's 
spontaneous speech was fluent, grammatic and free of 
paraphasias.  It was not circumstantial, circumlocutory, or 
stereotyped.  There were no panic attacks noted.  There were 
no disturbances of motivation and mood.  The veteran denied 
symptoms of depression.  There was no difficulty in 
establishing effective work and social relationships.  The 
veteran reported a good relationship with his wife, and he 
was found to have no significant impairment in occupational 
functioning.  There was no difficulty in understanding 
complex commands; impairment of short-and long-term memory, 
impaired judgment, or impaired abstract thinking.  The 
veteran was found to have provided an accurate history.  
Insight was adequate, and he demonstrated adequate attention 
and was not distractible.  

In sum, at no time during the period on appeal are the 
criteria for the 70 or 100 percent levels more nearly 
approximated than those for the 30 percent and 50 percent 
ratings now assigned.  Although the criteria for a 50 percent 
rating are met as of December 21, 2006, prior to that date, 
they are not more nearly approximated than those for the 30 
percent level.  

Muscle Injury

Service connection for residuals of a shell fragment wound to 
the left lateral leg proximal pyriformis muscle was granted 
in October 2005, based on a claim received in October 2004.  
The veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.73, Diagnostic Code 5318.  That code has not 
been amended during the period on appeal.  Under that code, a 
10 percent rating represents moderate disability.  In order 
to warrant the next higher 20 percent rating, the evidence 
would have to show moderately severe disability.  For reasons 
discussed below, the Board finds that a higher rating is not 
warranted.  

As discussed in the VCAA section above, the veteran has not 
cooperated in obtaining a recent VA examination; and, it has 
been determined that the veteran's service treatment records 
no longer exist.  The primary medical evidence in this case 
comes from an October 2005 VA examination.  The VA examiner 
identified the left proximal piriformis muscle as the only 
affected muscle.  

With respect to type of injury, the SGO records specify a 
penetrating wound, entry only, with no nerve or artery 
involvement.  The October 2005 VA examiner described the 
entry wound as being 2 cm in diameter.  The criteria for a 20 
rating contemplate a through and through or deep penetrating 
wound, debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  Such is neither shown nor 
suggested by the evidence.  

With respect to history and complaint, the SGO records 
specify that the veteran was hospitalized for 69 days.  
However, there is no record of consistent complaint of 
cardinal signs and symptoms of muscle disability (loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement), nor 
is there any suggestion of inability to keep up with work 
requirements.  The veteran discussed his employment history 
with the February 2006 and December 2006 psychiatric 
examiners.  He did not indicate that any work-related problem 
stemming from his leg injury.  The absence of a record of 
consistent complaint of signs and symptoms is of course 
affected by the fact that the veteran waited almost 60 years 
after discharge to file a claim.  However, he has not 
submitted or identified evidence of medical treatment during 
that period.  A letter home dated in December 1944 mentions 
only pain in the arm.  While the veteran's current statements 
are competent with respect to symptoms, and are certainly 
deemed credible, they do not qualify as a "record of 
consistent complaint."  

With respect to objective findings, the October 2005 examiner 
noted minimal tissue loss under the 2 cm scar, with no 
adhesions, herniations, tendon damage, bone, joint, or nerve 
damage.  Tests of strength and endurance did not demonstrate 
positive evidence of impairment.  Indeed, muscle strength was 
5 out of 5 compared to the right.  There was no loss of muscle 
function.  

In sum, with the sole exception of "hospitalization for a 
prolonged period for treatment of wound," it cannot truly be 
said that any of the criteria for the 20 percent level are 
met.  However, this criterion alone is simply not persuasive 
in light of the current medical evidence showing no loss of 
muscle function.  This is in fact more consistent with the 
criteria for the zero percent level, which contemplate a 
minimal scar, with no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function.  In balancing 
the objective findings and the history of the injury, the 
Board concludes that the criteria for the 10 percent level 
are more nearly approximated than those for either the zero 
percent or 20 percent levels.  

The Board has considered whether there is any other schedular 
basis for assigning a higher rating.  Although the veteran has 
complained of pain in the knee, the October 2005 VA examiner 
noted that the veteran thought that his knee pain was most 
likely due to arthritis rather than a traumatic etiology.  The 
examiner concluded that no joints were affected by the service 
injury.  He further found that there was no loss in range of 
motion of the left knee.  Accordingly, as the medical evidence 
indicates that the veteran's service-connected injury does not 
involve loss of range of motion of a joint, a higher rating 
based on musculoskeletal impairment is not in order.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45). 

The Board has also considered a separate rating for the 
veteran's entry wound scar.  However, there is no indication 
that the scar is painful or unstable, or that it limits 
function of any part.  In light of its 2 cm size, a separate 
compensable rating for the entry scar is not supported.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating than is currently 
assigned.  See Hart, 21 Vet. App. 505; Fenderson, 12 Vet. 
App. 119.

Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a).  The record reflects that the veteran 
has not required frequent hospitalizations for his PTSD, 
hearing loss, or shell fragment wound residuals, and that the 
manifestations of disability are not in excess of those 
contemplated by the schedular criteria.  

Clearly, the veteran's service connected disorders interfere 
with his industrial capacity, and limit his ability to engage 
in certain types of employment.  However, the disability 
ratings assigned are recognition that industrial capabilities 
are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The type of impairment demonstrated on examination 
is completely consistent with the disability ratings 
assigned.  Further, there is ample evidence suggesting that 
the veteran could handle employment consistent with his 
education and physical abilities.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Nor does it indicate that the 
veteran's service connected disabilities alone have resulted 
in marked interference with employment, or have rendered him 
unable to secure and follow a substantially gainful 
occupation.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  




ORDER

Entitlement to a compensable initial disability rating for 
bilateral hearing loss is denied.

Prior to December 21, 2006, entitlement to an initial 
disability rating higher than 30 percent for PTSD is denied.

Subject to controlling regulations applicable to the payment 
of monetary benefits, from December 21, 2006 to present, 
entitlement to an initial 50 percent disability rating for 
PTSD is granted; a rating higher than 50 percent is denied.

Entitlement to an initial disability rating higher than 10 
percent for shell fragment wound residuals with Muscle Group 
XVIII injury is denied.



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


